Case 20-11587-mdc         Doc 41    Filed 01/06/21 Entered 01/06/21 15:06:23           Desc Main
                                    Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:          DAVID F. CURTISS              :      CHAPTER 13
                                              :
                               Debtor         :
                                              :      BANKRUPTCY NO. 20-11587-MDC
                                              :
                                              :      HEARING DATE: February 16, 2021
                                              :      HEARING TIME: 10:30 A.M.
                                              :      LOCATION:     Courtroom #2

                           OBJECTION TO PROOF OF CLAIM #8

         Debtor, David F. Curtiss, by counsel, Lohr & Associates, Ltd., objects to Proof of Claim

Number 8, filed by Robert Kerry Kalmbach (“Kalmbach”), in the amount of $113,509.80 and

assigns the following reasons for the same:

1.       The creditor Kalmbach timely filed unsecured proof of claim number 8 in the amount of

$113,509.80 (One Hundred Thirteen Thousand Five Hundred Nine and Eighty-Hundredths

Dollars).

2.       The Kalmbach claim was scheduled as “unliquidated and disputed”. See Debtor’s

Schedule E/F.

3.       Kalmbach’s claim was premised upon a judgment by default that he received against the

Debtor on January 31, 2019, in the case styled as R. Kerry Kalmbach v. David F. Curtiss, Chester

County, Pennsylvania Court of Common Pleas, Case #2018-12030-CT.

4.       On November 4, 2020, the Debtor filed Defendant David F. Curtiss’s Verified Petition to

Strike Default Judgment. (A true and correct copy of the Petition, Praecipe for Determination,

Memorandum of Law and Certificate of Service is attached hereto as Exhibit 1).

5.       On December 2, 2020, Kalmbach filed Plaintiff’s Answer to Defendant David F.

Curtiss’s Verified Petition to Strike Default Judgment. (A true and correct copy of the Answer,
Case 20-11587-mdc        Doc 41     Filed 01/06/21 Entered 01/06/21 15:06:23              Desc Main
                                    Document     Page 2 of 2



Memorandum of Law and Certificate of Service is attached hereto as Exhibit 2).

6.     On December 28, 2020, an Order was entered granting Defendant’s/Debtor’s Petition to

Strike Default Judgment. (A true and correct copy of the Order is attached hereto as Exhibit 3).

7.     Accordingly, Kalmbach’s Proof of Claim #8 must be disallowed.

       WHEREFORE, the Debtor respectfully requests that this Honorable Court disallow proof

of claim number eight in its entirety, and order such other and further relief as is just and proper.

                                                       Respectfully submitted,

                                                       Lohr & Associates, Ltd.



Date: January 6, 2021                          By:         /s/ Robert J. Lohr II
                                                       Lohr & Associates, Ltd.
                                                       1246 West Chester Pike
                                                       Suite 312
                                                       West Chester, PA 19382
                                                       (610) 701-0222 - telephone
                                                       (610) 431-2792 - facsimile
                                                       bob@lohrandassociates.com - e-mail
